Case 5:20-cv-00406-TJM-TWD Document 1-2 Filed 04/06/20 Page 1 of 3
Case 5:20-cv-00406-TJM-TWD Document 1-2 Filed 04/06/20 Page 2 of 3




                          Exhibit A
      Case 5:20-cv-00406-TJM-TWD Document 1-2 Filed 04/06/20 Page 3 of 3




                                   Essential Proceedings
                                Administrative Order AO/78/20
                                      March 22, 2020

A.     Criminal matters
       1. arraignments
       2. bail applications, reviews and writs
       3. temporary orders of protection
       4. resentencing of retained and incarcerated defendants
       5. essential sex offender registration act (SORA) matters

B.     Family Court
       1. child protection intake cases involving removal applications
       2. newly filed juvenile delinquency intake cases involving remand placement
               applications, or modification thereof
       3. emergency family offense petitions/temporary orders of protection
       4. orders to show cause
       5. stipulations on submission

C.     Supreme Court
       1. Mental Hygiene Law (MHL) applications and hearings addressing patient retention or
              release
       2. MHL hearings addressing the involuntary administration of medication and other
              medical care
       3. newly filed MHL applications for an assisted outpatient treatment (AOT) plan
       4. emergency applications in guardianship matters
       5. temporary orders of protection (including but not limited to matters involving
       domestic violence)
       6. emergency applications related to the coronavirus
       7. emergency Election Law applications
       8. extreme risk protection orders (ERPO)

D.     Civil/Housing matters
       1. applications addressing landlord lockouts (including reductions in essential services)
       2. applications addressing serious code violations
       3. applications addressing serious repair orders
       4. applications for post-eviction relief

E.     All Courts
       1. any other matter that the court deems essential

       This list of essential proceedings is subject to ongoing review and amendment as
necessary.
